NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOE M. ASSYD,                                   No. 18-15610

                Plaintiff-Appellant,            D.C. No. 4:17-cv-00507-JAS-PSOT

 v.
                                                MEMORANDUM*
ARIZONA DEPARTMENT OF
CORRECTIONS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Joe M. Assyd, an Arizona state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under 28 U.S.C. § 1915A. Resnick v. Hayes,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
213 F.3d 443, 447 (9th Cir. 2000). We affirm in part, vacate in part, and remand.

      The district court properly dismissed Assyd’s claims against defendants

Trinity, Inc. and Corizon Health, Inc. because Assyd failed to allege facts

sufficient to show that defendants’ policies or customs caused the alleged

violations. See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139-40 (9th Cir.

2012) (setting forth elements of a § 1983 claim against a private entity performing

a government function); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)

(setting forth elements of a medical deliberate indifference claim).

      The district court properly dismissed Assyd’s claims against defendant Ryan

because Assyd failed to allege facts sufficient to show that Ryan was personally

involved in the alleged constitutional deprivations or that a sufficient causal

connection exists between Ryan’s conduct and the alleged constitutional

violations. See Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (discussing

the requirements for supervisory liability under § 1983).

      The district court properly dismissed Assyd’s claim against defendants

Judge McNamee and Judge Snow because the claim arises out of defendants’

judicial acts. See Romano v. Bible, 169 F.3d 1182, 1186 (9th Cir. 1999) (“Judges

. . . are absolutely immune from damages for acts performed within their judicial

                                          2                                       18-15610
capacities.” (emphasis omitted)).

      The district court properly dismissed the claims against defendants Renolds

and Robles arising from the confiscation of Assyd’s personal property because

Assyd had an adequate post-deprivation remedy under Arizona law. See Hudson v.

Palmer, 468 U.S. 517, 533, 535 (1984) (holding that deprivation of property does

not violate due process if a meaningful post-deprivation remedy is available and

explaining that state tort actions are meaningful post-deprivation remedies); see

also Ariz. Rev. Stat. § 12-821.01.

      Assyd alleged that defendant Mattos refused to accept his grievance. The

district court erred by construing this allegation as a due process claim rather than

a First Amendment claim. See O’Keefe v. Van Boening, 82 F.3d 322, 325 (9th Cir.

1996) (“Prisoners have a constitutional right to petition the government for redress

of their grievances. . . . This right extends to administrative arms and units of the

government.” (citations omitted)). Assyd also alleged a retaliation claim, but he

was not provided with notice of the deficiencies of this claim prior to dismissal.

See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth

elements of a retaliation claim in the prison context); Lucas v. Dep’t of Corr., 66

F.3d 245, 248 (9th Cir. 1995) (“Unless it is absolutely clear that no amendment can

                                           3                                    18-15610
cure the defect . . . a pro se litigant is entitled to notice of the complaint’s

deficiencies and an opportunity to amend prior to dismissal of the action.” (citation

omitted)). We vacate the judgment in part and remand for the district court to

grant Assyd leave to amend as to these claims only.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED in part, VACATED in part, and REMANDED.




                                            4                                      18-15610